Petition for Writ of Mandamus Denied and
Memorandum Opinion filed April 21, 2011.
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00271-CV

 
In Re Ted Lawrence Robertson,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS
312th District
Court
Harris County,
Texas
Trial Court
Cause No. 2001-35725

 
MEMORANDUM
 OPINION
On March 29, 2011, relator Ted Lawrence Robertson
filed a petition for writ of mandamus in this court.  See Tex. Gov’t
Code Ann. §22.221; see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Robert Hinojosa, presiding
judge of the 312th District Court of Harris County and the Honorable Bonnie
Crane Hellums, presiding judge of the 247th District Court of Harris County to
vacate a protective order issued August 15, 2001.
On May 24, 2010, relator filed a bill of review in
the 247th District Court challenging the default judgment issued August 15,
2001.  On June 4, 2010, the bill of review was dismissed for want of
prosecution.  Relator has appealed the dismissal of the bill of review to this
court, which has docketed his appeal in cause number 14-11-00224-CV.  Because
relator has an adequate remedy at law, we deny his petition for writ of
mandamus.  See In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex.
2004).
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Seymore, and McCally.